Exhibit 10.1

BRIGHTHOUSE SERVICES, LLC

LIMITED DEATH BENEFIT PLAN

(Effective December 19, 2019)

1.    Purpose of Plan. The purpose of this Brighthouse Services, LLC Limited
Death Benefit Plan (the “Plan”) is to provide a one-time, final wage payment to
a limited group of employees that actively participated in the MetLife Auxiliary
Retirement Plan and have the potential to be negatively impacted due to their
transfer of employment to the Company from MetLife. Specifically, the Plan will
apply if any member of this limited group dies while in the employment of the
Company or shortly thereafter. The Plan is unfunded and shall be administered in
compliance with Legal Deferral Requirements, as applicable.

2.    Definitions

(a)    “Company” means Brighthouse Services, LLC or any successor corporation
thereto.

(b)    “Death Benefit” shall mean the one-time lump sum final wage payment
provided under Section 4 of the Plan and set forth for each Participant on
Appendix A to the Plan.

(c)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

(d)    “Legal Deferral Requirements” means requirements under law to achieve
deferral of income taxation, including but not limited to Section 409A of the
Internal Revenue Code and any regulations promulgated thereunder.

(e)    “Participant” shall mean each individual set forth on Appendix A to the
Plan.

(f)    “Plan” means the Brighthouse Services, LLC Limited Death Benefit Plan.

(g)    “Plan Administrator” means the individual serving as the Plan
Administrator for the Brighthouse Services, LLC Savings Plan and Trust.

3.    Eligibility to Receive Death Benefit. Only those employees or former
employees of the Company listed on Appendix A to the Plan are eligible to
receive the Death Benefit provided under Section 4 of the Plan.

4.    Death Benefit. A Death Benefit shall be payable to a Participant only if
the Participant dies (i) while in the employment of the Company or an affiliate
or (ii) within 60 days after the Participant’s final day of employment with the
Company or an affiliate, subject to Section 7 below.

The Death Benefit shall be paid as a one-time, single lump sum wage payment to
the Participant no later than 60 days following the death of the Participant.
The Death Benefit payment will be made by direct deposit to the bank account
that the Participant provided to the Company for direct deposit of any wages
during the Participant’s employment with the Company. By participating in the
Plan, each Participant is considered to have consented to such direct deposit of
the Death Benefit payment. In the event the above-referenced bank account is
closed at the time the Death Benefit is set to be paid, the Death Benefit will
instead be paid to the Participant’s estate.

 

1



--------------------------------------------------------------------------------

5.    Withholding and Effect of Taxes. Payments under this Plan will be made
after the withholding of any Federal, state, or local income, employment or
other taxes legally obligated to be withheld, as determined by the Plan
Administrator in its discretion. All tax liabilities arising out of this Plan
shall be the sole obligation of the Participant or his/her estate, including but
not limited to any tax liabilities arising out of Legal Deferral Requirements.
Withholding of any taxes or other items required by law shall be made from the
Death Benefit.

6.    Plan Administration.

(a)    The Plan Administrator is the named fiduciary of the Plan and shall
administer the Plan.

(b)    The Plan Administrator may establish, amend, and rescind administrative
rules and regulations relating to the Plan, provide for conditions necessary or
advisable to protect the interest of the Company and its affiliates, construe
all communications related to the Plan, and make all other determinations it
deems necessary or advisable for the administration and interpretation of the
Plan. The Plan Administrator may conform any provision of this Plan to the
extent such provision is inconsistent with Legal Deferral Requirements.

(c)    Determinations, interpretations, and other actions made by the Plan
Administrator shall be final, binding, and conclusive for all purposes and upon
all individuals.

(d)    The Plan Administrator may prescribe forms as the sole and exclusive
means for Participants to take actions authorized or allowed under the Plan. The
Plan Administrator may issue communications to eligible employees and
Participants as it deems necessary or appropriate in connection with the Plan.

(e)    Except to the extent prohibited by law, communication by the Plan
Administrator (or its delegate) of any document or writing, including any
document or writing that must be executed by a party, may be in an electronic
form of communication.

(f)    The Plan Administrator may appoint such agents, who may be officers or
employees of the Company, as it deems necessary or appropriate to assist it in
administering the Plan and may grant authority to such agents to execute
documents and take action on its behalf. The Plan Administrator may consult such
legal counsel, consultants, or other professionals as it deems desirable and may
rely on any opinion received from any such professional or from its agent. The
Plan Administrator shall pay for all expenses incurred in the administration of
the Plan to Participants’ accounts.

7.    Termination of Participation in the Plan. Notwithstanding any other
provision in the Plan, each Participant’s participation in the Plan, and all
entitlements to a Death Benefit or any other rights under the Plan, shall
terminate on the earliest of the following to occur:

(a) The Participant’s employment with the Company and/or any affiliate of the
Company ends for any reason other than death, a 60-day period has elapsed after
the Participant’s final day of employment with the Company or an affiliate, and
the Participant did not die during such 60-day period; and

 

2



--------------------------------------------------------------------------------

(b)    The bankruptcy of the Company and/or any affiliate of the Company, which
is the principal employer of the Participant.

8.    Named Fiduciary. The “Named Fiduciary” for the Plan shall be the Plan
Administrator. The Plan Administrator shall be responsible for the control,
management and administration of the Plan, and shall have the discretionary
authority to interpret the Plan and to create and implement any rules and
processes to administer the Plan. The Named Fiduciary may designate other
individuals, corporations or entities, which are not Named Fiduciaries, to carry
out such Named Fiduciary’s responsibilities, obligations and duties, including
the exercise of discretionary authority under the Plan. Such allocations and
delegations may be revoked or modified at any time by the Company.

9.    Claims and Review Procedure; Limitations of Time for Submitting Claims and
Suits Challenging Denial of Claims.

(a)    Claims and Review Procedure. Claims for benefits or allegations of a
failure to administer the Plan in accordance with its terms and/or ERISA and
appeals of denied claims under the Plan shall be administered in accordance with
§ 503 of ERISA, the regulations thereunder (and any other law that amends,
supplements or supersedes said § of ERISA), and the procedures adopted by the
Plan Administrator, as appropriate which are incorporated herein by reference.
The Plan shall provide adequate notice to any claimant whose claim for benefits
under the Plan has been denied, setting forth the reasons for such denial, and
afford a reasonable opportunity to such claimant for a full and fair review by
the Plan Administrator of the decision denying the claim. Benefits will be paid
under the Plan only if the Plan Administrator determines in its sole discretion
that the applicant is entitled to them.

(b)    Limitations of Time for Submitting Claims and Suits Challenging Denial of
Claims. No suit to recover benefits under this Plan or to allege that the Plan
was not administered in accordance with its terms and/or the Internal Revenue
Code or ERISA shall be brought more than six months following the exhaustion of
the claims and review procedures set forth in subsection (a). If a Participant
receives a distribution from the Plan, no claim for benefits under the Plan’s
claims and review procedures described in subsection (a) shall be made regarding
the calculation of the amount of the benefits more than six months following the
date on which the Participant received such distribution.

10.    No Loans and Assignments. The Plan shall make no loan to any Participant
or any other person nor permit to serve as the basis or security for any loan to
any Participant or any other person. Except as provided in Section 19 of this
Plan, no Participant or any other person may sell, assign, transfer, pledge,
commute, or encumber any Deferred Compensation Account or any other rights under
this Plan.

11.    Nature of Liability. The Plan and the liabilities created hereunder are
completely unfunded. The payment of Participant benefits is the unsecured
obligation of the Company and any successor thereto, and is not the obligation,
debt, or liability or any other entity or party. Any documentation regarding the
Plan and the Participant’s benefits are for recordkeeping purposes only and do
not create any right, property, security, or interest in any assets of the
Company or any other

 

3



--------------------------------------------------------------------------------

party. A Participant’s benefits under this Plan are subject to the claims of the
general creditors of the Company. Although the Plan is intended to be designed
and administered in complete accordance with Legal Deferral Requirements, in no
event shall the Company, any Affiliate, or the Plan have any liability to anyone
for any taxes, penalties, or other losses on account of the Plan or its
administration failing to comply with Legal Deferral Requirements.

12.    No Guarantee of Employment; No Limitation on Employer Action. Nothing in
this Plan shall interfere with or limit in any way the right of any employer to
establish the terms and conditions of employment of any individual, including
but not limited to compensation and benefits, or to terminate the employment of
any individual, nor confer on any individual the right to continue in the employ
of any employer. Nothing in this Plan shall be construed to limit, impair, or
otherwise affect the right of any entity to make adjustments, reorganizations,
or changes to its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell, or transfer all or any part of its business or
assets.

13.    Amendment or Termination of Plan. This Plan may be amended or terminated
by the Plan Administrator at any time in his or her sole discretion.

14.    Successors. This Plan shall be binding upon and shall inure to the
benefit of the Company and its respective successors, assigns, and legal
representatives.

15.    State Law. This Plan shall be governed by and construed in accordance
with the laws of the State of North Carolina to the extent not preempted by
federal law.

IN WITNESS WHEREOF, the Brighthouse Services, LLC Limited Death Benefit Plan, is
executed on behalf of the Employer, this 19th day of December 2019.

 

BRIGHTHOUSE SERVICES, LLC By:  

/s/ Vonda Huss

  Vonda Huss   Chief Human Resources Officer

Witness:  

/s/ Micah Dowling

 

4



--------------------------------------------------------------------------------

APPENDIX A

List of Participants and Death Benefit Amounts

 

Name

   Death Benefit Amount  

DeBiase, Christine M.

   $ 1,233,991  

Rosenthal, Jonathan L.

   $ 4,641,134  

[Other Participants redacted]

  

 

5